UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4040
EDUARDO FRANZINI-ESCAMILLA,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-229)

                      Submitted: March 4, 2002

                      Decided: March 20, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Robert J. Harris, Durham, North Carolina, for Appellant. Anna Mills
Wagoner, United States Attorney, Lisa B. Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                UNITED STATES v. FRANZINI-ESCAMILLA
                              OPINION

PER CURIAM:

   Eduardo Franzini-Escamilla was charged in Counts 3 and 4 of a
four-count indictment. In Count 3, he was charged with knowingly
and intentionally distributing 251.9 grams of cocaine base ("crack")
and 1.2 kilograms of cocaine hydrochloride in violation of 21
U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1999). In Count 4, he was
charged with knowingly carrying a firearm during and in relation to
a drug trafficking offense in violation of 18 U.S.C.A. § 924(c)(1)(A),
(c)(1)(A)(i) (West 2000). Franzini-Escamilla pled guilty under a plea
agreement to both counts. The district court sentenced him to 132
months in prison and five years of supervised release for Count 3 and
sixty months in prison, to run consecutively, and three years of super-
vised release, to run concurrently, for Court 4.

   Franzini-Escamilla’s attorney filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), raising the issue of
whether Franzini-Escamilla’s plea was given knowingly and voluntar-
ily and with effective assistance of counsel, but stating that, in his
view, there are no meritorious issues for appeal. Franzini-Escamilla
filed a pro se supplemental brief arguing his counsel was ineffective,
he was coerced by his counsel into pleading guilty and coerced into
lying to the probation officer, and he was never involved in drug traf-
ficking.

   Our review of Franzini-Escamilla’s guilty plea and the Fed. R.
Crim. P. 11 hearing reveal no error. See United States v. DeFusco,
949 F.2d 114, 117 (4th Cir. 1991). We decline to consider on direct
appeal Franzini-Escamilla’s ineffective assistance of counsel claims
because counsel’s ineffectiveness does not plainly appear on the face
of the record. Rather, any challenge Franzini-Escamilla may have to
his attorney’s performance is more properly raised in post-conviction
proceedings. Id. at 120-121. In accordance with Anders, we have
reviewed the entire record and have found no meritorious issues for
appeal. We therefore affirm Franzini-Escamilla’s convictions and sen-
tence. This court requires that counsel inform his client, in writing, of
his right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
                UNITED STATES v. FRANZINI-ESCAMILLA                3
believes that such petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED